ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20 — 3(g)(3) and Rule 1:20-11, seeking the immediate temporary suspension of THOMAS B. BENITZ of MIDDLESEX, who was admitted to the bar of this State in 1975, and good cause appearing;
It is ORDERED that THOMAS B. BENITZ is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, in any, currently existing in any New Jersey financial institution maintained by THOMAS B. BENITZ, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown; and it is further
ORDERED that THOMAS B. BENITZ be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that THOMAS B. BENITZ comply with Rule 1:20-20 dealing with suspended attorneys.